Citation Nr: 9902530	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active military service from May 5, 1983 to 
June 2, 1983, and from October 1992 to December 1993.

The veteran originally submitted a claim for service 
connection for a right knee disability following her first 
period of service.  This claim was denied by the Regional 
Office (RO) in a September 1983 rating decision.  In light of 
the fact that she had a second period of service subsequent 
to the September 1983 rating action, the Board will consider 
the claim on a de novo basis.  

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1994 rating decision of the RO which denied 
the veteran's claim for service connection for a right knee 
disability.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted for 
a right knee disability.  She asserts that she had completely 
recovered from her pre-service right knee surgery prior to 
her entering service.  She argues that the strenuous 
activities in service exacerbated her condition.  She claims 
that she was treated during her second period of service and 
that her symptoms included constant swelling of the right 
knee.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for a 
right knee disability.




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran underwent a right knee meniscectomy prior to 
service.

3. The veteran was treated during service for right knee 
complaints.  

4. Her pre-existing right knee disability did not increase in 
severity during service. 


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 1991); 38 
C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The United States Court of Veterans Appeals 
(Court) has held that a well-grounded claim is one which is 
plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet App. 78, 81 
(1990).  In this case, the veteran's statements and some of 
the medical evidence concerning the onset of her right knee 
disability are sufficient to conclude that her claim is well 
grounded.  Accordingly, no further development is necessary 
in order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(b).

Factual background

On the entrance examination in February 1983, a scar of the 
right knee was noted.  The veteran was referred for an 
orthopedic evaluation.  It was reported that there was a 
well-healed medial scar on the right knee.  No instability 
was noted and there was complete range of motion.  There was 
good muscle power.  It was indicated that X-rays of the right 
knee were essentially normal.  It was reported in May 1983 
that the veteran had a history of a right meniscectomy.  She 
had experienced problems since then, with periodic patella 
tenderness.  She complained of pain and tenderness of the 
right knee.  An examination revealed that the patella was 
tender, with probable mild effusion and 2+ valgus laxity.  An 
X-ray study was within normal limits.  The diagnosis was 
chondromalacia, status post right meniscectomy.  It was 
indicated that the veteran was medically unfit for 
enlistment.

The service medical records from the veteran's second period 
of service show that she was seen in April 1993 for 
complaints of worsening right knee pain.  She stated that she 
felt like the kneecap slid and popped.  She reported having 
intermittent swelling.  Following an examination, the 
assessments were chondromalacia (clinically), plica syndrome 
and probable degenerative joint disease, secondary to 
meniscectomy.  She received physical therapy for her right 
knee in April and May 1983.  When she was seen in the 
orthopedic clinic in May 1993, the veteran complained of 
right knee pain since November 1992.  The pain increased with 
stairs and running.  The impressions were post-traumatic 
degenerative joint disease of the medial compartment and 
patellofemoral syndrome.  In July 1993, she reported that she 
continued to have knee pain.  She stated that she was having 
problems with her normal nursing activities.  

A Department of Veterans Affairs (VA) general medical 
examination was conducted in April 1994.  The veteran 
reported that she had the meniscus removed from her right 
knee in 1972 following a sports injury.  She referred to 
psychological stressors secondary to her right knee pain 
because it interfered with the amount and quality of work she 
could provide as a nurse.  An examination showed minimal 
crepitus of the right knee.  There was adequate extension and 
flexion to 135 degrees.  An X-ray study of the right knee 
revealed degenerative narrowing of the medial aspect of the 
knee joint space.  The diagnosis was history of right knee 
pain with no limitation of motion, but with psychological 
stressors.  

The veteran was afforded a VA examination for the joints in 
August 1998.  She reported that she was better after the 1972 
surgery.  She stated that she had 100 percent full range of 
motion with sports rehabilitation.  She indicated that she 
occasionally wore a brace when her symptomatology required.  
She reported having intermittent locking of the right knee.  
She stated that she was fine until her military service 
involvement.  During service, she related that she was 
required to perform strenuous activity both at work (as a 
nurse) and in her field unit.  As a result, she had 
exacerbations of her right knee pain.  She added that she 
used ice and ultrasound for the knee.  She noted that she had 
treated her right knee with medications.  

On examination, there was no stiffness, swelling, redness or 
instability of the right knee.  The veteran had tenderness 
over the scar.  An X-ray study of the right knee demonstrated 
degenerative changes.  The assessment was that the veteran 
had a prior history of a right knee injury that pre-dated 
service.  During service, the veteran reported that she had 
exacerbations of her right knee disability due to her 
strenuous activity.  However, she had no limitation of range 
of motion and no weakness.  She reported fatigability, but 
none could be reproduced on examination.  It was not unlikely 
that the veteran had fatigability related to pain, especially 
during acute flare-ups.  The examiner commented that the 
veteran's right knee disability was related to an accident 
that occurred in 1972.  He added that her right knee 
disability was likely to have been exacerbated by her service 
involvement.  He noted that the claims folder was reviewed in 
detail.

The examiner prepared an addendum to the examination report.  
He stated that further review of the remainder of the claims 
folder indicated that the information which the veteran 
provided in her history was slightly contradictory to what 
was documented in May 1983.  While the veteran stated that 
her symptomatology after her operation was completely 
alleviated, this is contrary to what she reported in May 
1983.  The examiner also noted that, although the veteran 
stated that her symptoms began when she was nursing in the 
military, it was clear that her symptoms started in basic 
training.  This was contrary to what the veteran stated in 
her history.  The veteran also indicated during the 
examination that she had had no problems since 1972, in 
reviewing the records, she had complaints of periodic 
patellar tenderness since 1983.  The examiner concluded that 
it was clear that the veteran was never back to her baseline 
and that after review of records dated May 25, 1983, it was 
quite possible the patients symptomatology has not changed 
during her military training.  It is more likely than not 
that patients right knee disability did not increase in 
severity (sic) during either period of service.

Analysis

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. 3.306(b).  

The veteran argues that her preexisting right knee disability 
increased in severity during service.  It is conceded that 
she had a meniscectomy of the right knee prior to service.  
There is no doubt that she was treated during both periods of 
service for right knee complaints.  The sole question in this 
case is whether her symptoms in service represented 
aggravation of the right knee disability.  In this regard, 
the Board acknowledges that following the most recent VA 
examination, conducted in August 1998, the examiner initially 
indicated that her right knee disability was exacerbated by 
service.  Upon further review, however, he amended his 
conclusion, and stated that it was more likely than not that 
the right knee disability did not increase in severity during 
service.  He provided reasons for the change in his opinion.  
It is significant to point out that when the veteran was seen 
in May 1983, she clearly reported that she had continued to 
have problems with her right knee after the pre-service 
surgery.  This contradicts her statement during the August 
1998 examination that she had completely recovered from the 
surgery.  In fact, she had reported patella tenderness when 
examined in 1983.  Thus, the weight of the evidence supports 
the examiners revised conclusion that the right knee 
disability had not increased in severity in service.  


ORDER

Service connection for a right knee disability is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
